Brady, J.
The defendant is a foreign corporation, and the person sought to be examined is its chairman. The affidavit upon which the order was made, so far as it relates to the merits of the motion, is as follows: That the action is brought to enforce an agreement made by defendant to pay to plaintiff as compensation for services a percentage of 10 per cent, upon the profits of certain contracts made by defendant, and judgment is demanded for the payment of the amount; that no complaint has yet been served, but that the contract is not, as deponent believes, denied by defendant; that J, Edward Addicks is the chairman of the defendant, and the person familiar with all *370its transactions, and who controls it; that he resides in the city of Boston, but comes from' time to time to the city of New York on business of the company, which has or had till recently an office at No. 120 Broadway, New York city; that the testimony of said Addicks is material and necessary for deponent to enable the complaint to be prepared, inasmuch as deponent has no knowledge as to what contracts embraced in said agreement with him have been closed, and what the profits are, though he has been informed by officers of defendant that some contracts have been closed, and large profits have been earned, and that he cannot obtain such information except from the examination of some officer of defendant, as the books are not within this state; that no officer of defendant resides in the state, and that, with the exception of said Addicks, no officer of defendant who is in a position to furnish the necessary information comes habitually or is likely to be within this state, but that said Addicks possesses and can furnish the necessary information. Several objections were taken to the sufficiency of this affidavit which are set out seriatim, but nevertheless, as these motions are sui generis, and each must therefore be determined on its own merits, it will not be necessary to refer to the numerous authorities bearing upon the question of the sufficiency of an affidavit made for the purpose of obtaining an order for the examination of a party before trial, and for the purpose of framing a complaint. The affidavit recited is subject to the criticism of indefiniteness, but nevertheless it is quite as 'Comprehensive as that presented for the consideration of the court in Glenney v. Stedwell, 64 N. Y. 120. Indeed it so closely resembles it that it may be said to be based upon its form and substance. But the objection taken here, and which was not presented in the case just referred to, and could not well be as the defendant was not a company, is that the affidavit fails to show that the examination of Addicks is necessary to enable the plaintiff to prepare his complaint; and it is founded upon the proposition that there is no evidence that the plaintiff has ever made any application at the office of the company, or of any person connected with it, for the desired information. It is not contended on the part of the respondent that it is not necessary to show on such an application as this that the examination of the person sought is necessary to enable the plaintiff to prepare a complaint. -It cannot be said either, as has been said in some cases, that the affidavit does not specify a single fact or circumstance showing the necessity for the examination of Mr. Addicks to prepare the complaint, inasmuch as it alleges, as we have seen, that the right of the plaintiff to recover, and the extent of the recovery, depend upon the closing of certain contracts, in which, by the agreement, he had an interést-, and as to which- he has no information, except that the contracts or some of them have been closed. His ease is substantially and briefly stated that he made a contract with the defendant by which it was, for services rendered, to pay him a percentage upon the profits of certain other contracts made by the defendant, some of which have been closed, but which of them he is not able to state, and that Mr. Addicks, being familiar with all the transad ions of the defendant, and controlling them, his examination is material and necessary to enable him to get the information desired. The point seems to be well taken, however, that no person should be subjected to a compulsory examination in an application such as this, unless it appear that an application was made to the company for the information desired, followed by a refusal to give it, or that there was an imperfect response made to the appliiation. It is true it has been held that, under circumstances suchas those disclosed by the affidavit, parties are not bound to go out of the state for the purpose of getting information, but that will not be necessary in this case, because the affidavit shows that Mr. Addicks, who, as we have seen, is .chairman of the.defendant, and occasionally comes to New York on business, 'has an office here, which is, or recently was, at 120 Broadway; besides which lit could be obtained by letter properly addressed to the. company or refused. *371In the absence of this ceremony it seems to be incorrectly asserted that the examination of the person is material and necessary for the purpose of framing the complaint. The learned counsel for the respondent has taken the point that this is not an appealable order, and rests that proposition upon certain cases; but they do not relate to such an application as this, and are not, therefore, applicable.
The appellant may be said to be aggrieved by any order which affects its standing in court in any way, although it involves only the development of such information as may be possessed by one of its officers. For these reasons the order appealed from should be reversed, with costs, and without prejudice to the right of the plaintiff to renew this proceeding after application made for the information desired.
Van Brunt, P. J., and Daniels, J., concur in result.